

114 S1557 IS: Servicemember Student Loan Affordability Act of 2015
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1557IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Durbin (for himself, Mr. Blumenthal, Mr. Brown, Mr. Markey, Mrs. Murray, Mr. Tester, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to extend the interest rate limitation on debt entered
			 into during military service to debt incurred during military service to
			 consolidate or refinance student loans incurred before military service,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Servicemember Student Loan Affordability Act of 2015. 2.Interest rate limitation on debt entered into during military service to consolidate or refinance student loans incurred before military service (a)In generalSubsection (a) of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended—
 (1)in paragraph (1), by inserting on debt incurred before service after Limitation to 6 percent;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (3)by inserting after paragraph (1) the following new paragraph (2):
					
						(2)Limitation to 6
				percent on debt incurred during service to consolidate or refinance
			 student
 loans incurred before serviceAn obligation or liability bearing interest at a rate in excess of 6 percent per year that is incurred by a servicemember, or the servicemember and the servicemember's spouse jointly, during military service to consolidate or refinance one or more student loans incurred by the servicemember before such military service shall not bear an interest at a rate in excess of 6 percent during the period of military service.;
				
 (4)in paragraph (3), as redesignated by paragraph (2) of this subsection, by inserting or (2) after paragraph (1); and
 (5)in paragraph (4), as so redesignated, by striking paragraph (2) and inserting paragraph (3).
				(b)Implementation
 of limitationSubsection (b) of such section is amended— (1)in paragraph (1), by striking the interest rate limitation in subsection (a) and inserting an interest rate limitation in paragraph (1) or (2) of subsection (a); and
 (2)in paragraph (2)—
 (A)in the paragraph heading, by striking as of date of order to active duty; and
 (B)by inserting before the period at the end the following: in the case of an obligation or liability covered by subsection (a)(1), or as of the date the servicemember (or servicemember and spouse jointly) incurs the obligation or liability concerned under subsection (a)(2).
					(c)Student loan
 definedSubsection (d) of such section is amended by adding at the end the following new paragraph:
				
					(3)Student
 loanThe term student loan means the following:
 (A)A Federal student loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (B)A private student loan as that term is defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))..